Citation Nr: 1233538	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran had active military service from November 1966 to November 1968 and March 1984 to January 2005.  

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  An October 2005 rating decision, in pertinent part, denied service connection for bilateral pes planus.  A May 2007 rating decision, in pertinent part, denied service connection for PTSD.  

Additionally, the April 2008 SOC also noted the issue of entitlement to service connection for PTSD.  In May 2008 the Veteran filed a timely Form 9 substantive appeal noting that he wished to appeal all issues noted on the SOC, which included PTSD and bilateral pes planus.  For an unknown reason in an April 2009 supplemental statement of the case (SSOC) the RO did not note the issue of service connection for bilateral pes planus.  Thereafter the RO did not issue any additional SSOCs regarding either issue.  Evidence that is relevant to both of the Veteran's service connection claims has been added to the record since the last SOC and SSOC adjudicating his claims.  The Veteran has not waived his right to have the agency of original jurisdiction consider this evidence in the first instance, however, given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, the Board is cognizant of Clemons v. Shinseki, 23 Vet. App. 1 (2009), however because a January 2012 rating decision granted service connection for major depressive disorder, with a 70 percent evaluation, effective August 17, 2011, the current claim remains one of service connection for PTSD rather than an acquired psychiatric disorder, to include PTSD. 





FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD that is due to his experiences of fear of hostile military activity during service.  

2.  The competent evidence of record shows that the Veteran had a pre-existing bilateral pes planus that increased in severity during, and was aggravated by, service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 

2.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran's claims of service connection for PTSD and bilateral pes planus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard, 4 Vet. App. at 384.

II.  Service Connection PTSD

The Veteran seeks service connection for PTSD.  He contends that his PTSD is related to traumatic experiences in Vietnam.  Specifically, he claims that his units had to hide in bunkers during the Tet Offensive, that he heard gunfire and explosions on almost a daily basis, and that he was shot at during a mortar attack on his outpost.  He also claims that he saw a dead Vietnamese girl of about 13 years of age in a ditch while driving down the road.   

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishment for service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

However, during the pendency of this appeal, the provisions of 38 C.F.R. § 3.304 were revised effective July 13, 2010; given that the Veteran's case was pending at the time of the issuance of the revised regulations, such revisions apply.  The revision, in pertinent part, provides as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2009 & 75 Fed. Reg. 39843 (July 13, 2010)). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's Form DD 214 for the period of November 1966 to November 1968 reflects that he served in the Army and had 8 months of foreign service in Vietnam.  He was awarded the Vietnam Service Medal.  Personnel records show that he served in the Tet Counter Offensive campaign and that his duties involved engineering and parts repairman.  

The Veteran reported experiencing being subject to enemy fire, seeing dead bodies, and being in fear that he would be killed while in Vietnam.  After full development, in February 2007 the RO found that his specific alleged stressors could not be verified or corroborated.  Given that the Veteran's personnel records show that he participated in the Tet Counter Offensive campaign and that he has reported that he experienced fear of hostile military activity involving actual or threatened death or serious injury from incoming gunfire or explosions, his lay testimony alone may establish the occurrence of the claimed in-service stressors and service connection for PTSD is warranted.  See 38 C.F.R. § 3.304(f)(3). 

During the Veteran's October 2004 separation examination he reported that he then had, or has had, depression or excessive worry.  In a section titled "examiner's summary and elaboration of all pertinent data," the examiner found that the Veteran had PTSD, Vietnam 1968.

A July 2005 VA mental health assessment, which was conducted by a physician, noted that the Veteran reported a depressed mood most of the day, diminished ability to think and concentrate, recurrent thoughts of death, and crying spells.  It was noted that the Veteran served in Vietnam from February to November 1968, and that he heard machine gun fire and bombs going off.  A mental status examination was conducted, and a diagnosis of PTSD, chronic and severe, was given.  

A November 2011 VA examination conducted for a claim of service connection for depression noted that following a mental status examination, the Veteran was given diagnoses of major depressive disorder, recurrent, and PTSD.

Thus, the Board finds that the competent and credible evidence of record shows that the Veteran has a current diagnosis of PTSD and that his claimed stressors are related to his credible reports of experiencing fear of hostile military or terrorist activity during his service in Vietnam.  The October 2004 military examiner and July 2005 VA treating physician found that the claimed stressors during service in Vietnam were adequate to support a diagnosis of PTSD and that his PTSD was related to these claimed stressors.  There is no competent medical evidence of record indicating that the Veteran does not have PTSD or that his PTSD is not related to service.  Therefore, at the very least, the evidence is in equipoise and any doubt should be resolved in the Veteran's favor.  

Accordingly, service connection for PTSD is warranted.

III.  Service Connection for Bilateral Pes Planus

The Veteran seeks service connection for bilateral pes planus.  He contends that his pes planus was aggravated by service.   

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b). 

Service connection may be granted for a disability on the basis of aggravation.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation if the pre service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b). 

Simply put, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If aggravation is established, then the burden shifts to the government to show a lack of aggravation by establishing, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417. 

However, the presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).   

At entrance into the Veteran's second period of service from March 1984 to January 2005, the March 1984 entrance examination report notes that clinical evaluation revealed grade II asymptotic flat feet.  

Thus, the Veteran had a pre-existing injury noted at entry into service, is not presumed sound, and the issue is whether bilateral pes planus disability was aggravated in service beyond the natural progress of the disease.  See 38 C.F.R. § 3.304(b). 

An August 1987 periodic examination report notes that the Veteran had minor pes planus, and an August 1991 periodic examination report notes that clinical evaluation revealed that the Veteran had normal feet.  August 1998 service treatment records (STRs) noted that the Veteran complained of chronic foot and ankle pain.  A physical examination revealed a marked loss of the median arch bilaterally and that when he walked he had a tendency to pronate.  An assessment of pes planus, bilaterally, with pronation and secondary knee pain; compensatory, was given.  He was referred to podiatry for consideration of orthotics or other modalities and his running activities were curtailed.  A September 1998 STR noted that orthotics were being made for the Veteran and he was to walk and run at his own pace.  During his October 2004 separation examination he reported that he then had, or has had, foot trouble, and the examiner noted that he had pes planus, symptomatic.  

Following service March 2006 VA podiatry records note that he had flat feet and complained of pain radiating from the soles of his feet to his heels and on the back of his legs.  He took Aleve twice daily for foot pain.  He used arch supports, but they were not enough, and were casted for foot orthotics and given heel cups.  An assessment of pes planus, bilateral, was given.  July 2008 VA treatment records note that the Veteran requested a second pair of foot orthotics.  It was noted that he had low medial arches bilaterally and was given an assessment of pes planus, bilateral.  

Given that the Veteran was diagnosed with asymptotic bilateral pes planus on entrance into service, was treated for his pes planus during service, on separation was diagnosed with symptomatic pes planus, and received treatment for painful feet due to his bilateral pes planus immediately after service it is clear that his pre-existing bilateral pes planus increased in severity during service and did not merely undergo a temporary or intermittent flare-up.  See Beverly, 9 Vet. App at 405; Jensen, 4 Vet. App. at 306-07; 38 C.F.R. § 3.306(a).  Thus, the presumption of aggravation during service has been triggered and VA must show by clear and unmistakable evidence (obvious or manifest) that the increase in severity during service is due to the natural progress of the condition.  38 C.F.R. § 3.306(b). 

A June 2005 VA general medical examination noted that the Veteran was given a diagnosis of bilateral pes planus and that he was able to spread his toes out without difficulty or limited motion.  The examiner did not provide any opinion as to whether the Veteran's increase in the severity of his pes planus was due to the natural progress of the condition.  Nor does any other evidence of record indicate this.  

Given the Veteran's service medical records and post service VA treatment records show an increase in severity of the Veteran's pes planus during service and there is absolutely no evidence of record showing that the increase in the severity of his pes planus during service was due to the natural progress of the condition, the Board finds that VA has failed to show by clear and unmistakable evidence that the increase in severity of the Veteran's bilateral pes planus during service was due to the natural progress the disability, and that service connection for bilateral pes planus based on aggravation of a pre-existing disability is therefore warranted.  







ORDER

Service connection for PTSD is granted.  

Service connection for bilateral pes planus is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


